Citation Nr: 1029626	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel 




INTRODUCTION

The appellant had active duty for training (ACDUTRA) service from 
January 1965 to June 1965 and from July 1968 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

This case was remanded by the Board in May 2009 for further 
development.  

The issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for a psychiatric 
disability other than posttraumatic stress disorder (PTSD) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant did not engage in combat.

2.  The appellant does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
January 2005, March 2008 and July 2009.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
Board acknowledges that the appellant has not been afforded a VA 
examination in relation to his PTSD claim.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, there is no credible evidence suggesting that the 
claimed disability exist.  For these reasons, the evidence does 
not indicate that the claimed disability exist much less may be 
related to active service such as to require an examination, even 
under the low threshold of McLendon.  In any event, the Board 
notes that sufficient VA medical records and private treatment 
records have been submitted in support of the appellant's claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

Legal Criteria 

Veterans are entitled to compensation from the VA if they develop 
a disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service). To establish 
a right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App 
128 (1997).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

"Credible supporting evidence" of a non-combat stressor may be 
obtained from service records or other sources.  Moreau v. Brown, 
9 Vet. App. 389 (1996). However, the United States Court of 
Appeals for Veterans Claims (Court) has held that the regulatory 
requirement for "credible supporting evidence" means that "the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor."  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  

The Board notes that the amended regulations noted above are 
inapplicable to the facts and circumstances of this case.  The 
Board also notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disability was 
incurred while engaging in combat.  

Analysis  

The appellant has appealed the denial of service connection for 
PTSD.  After review of the record, the Board finds against the 
appellant's claim.  

The Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board notes that a key element to 
establishing service connection is to show that the veteran has 
the claimed disability.  This element may only be shown through 
evidence of a diagnosis.  The Board notes that the appellant does 
not have a diagnosis of PTSD in accordance with VA regulations.  
See 38 C.F.R. § 3.304(f).  At most, the appellant has reported 
possible PTSD.  

In the November 2004 claim for compensation, the appellant 
reported possible PTSD.  During this time, he reported that in 
the summer of 1968 during a two week camp he helped at the 
hospital assisting injured veterans.  He related that he was put 
in situations helping veterans with missing legs and feet, those 
confined to wheelchairs, and other serious injuries.  He reported 
that the whole experience was traumatic.  In January 2005, the 
appellant reported that his PTSD was related to what happened to 
him in the summer of 1968 during training camp.  He reported that 
he had a mental breakdown and was admitted to the hospital 
psychiatric ward.  He said that he spent two weeks there and 
thereafter discharged.  In September 2005, apparently no prior 
diagnosis of PTSD was noted.  A PTSD screening conducted in 
November 2006 revealed negative results.  

Although the appellant has reported possible PTSD, at this time, 
there is no medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125.  The Board recognizes that the 
appellant has been diagnosed with other psychiatric diagnoses to 
include the April 1968 diagnoses of schizophrenic personality and 
chronic anxiety.  The Board further notes that chronic anxiety 
was assessed in January 2002, February 2002 and January 2003.  It 
was noted in March 2005 that the appellant occasionally took 
Xanax for anxiety, but no other medications.  However, the Board 
notes that the appellant does not have a diagnosis of PTSD in 
accordance with VA regulations.  In this regard, the Board notes 
that in his VA 9 Substantive Appeal, the appellant stated that he 
realized that "PTSD now does not apply" but he did have a 
mental breakdown.  

Under these circumstances, the Board must conclude that the 
appellant has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must be 
denied.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for PTSD is denied.  


REMAND

In a rating decision of June 1969 the RO denied service 
connection for a nervous disorder.  The RO noted that the pre-
induction exam prior to the first period of ACDUTRA service, 
noted a history of nervous disorder manifested by hyperactivity.  
A statement from the appellant's private physician dated in April 
1968, prior to the appellant's second period of ACDUTRA service, 
was also noted. The RO noted that the physician stated that the 
appellant had diagnoses of schizoid personality and chronic 
anxiety.  Furthermore, the RO noted that service treatment 
records showed diagnoses of schizophrenic reaction, acute, 
undifferentiated type, EPTS; and a history of anxiety with no 
overt psychotic symptoms.  The RO denied service connection on 
the basis that the claimed disorders pre-existed active duty for 
training with a recurrence so shortly thereafter as to preclude 
aggravation.

In November 2004, the appellant filed a claim for service 
connection for mental breakdown, panic attacks, anxiety and 
possibly PTSD.  A Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter of January 2005 informed the appellant of the 
evidence needed to establish service connection for a chronic 
mental disability.  An April 2005 rating decision denied service 
connection for PTSD or other acquired psychiatric disorder.  
Subsequent to the rating decision, the RO issued a statement of 
the case in March 2006 readjudicating the claim as a single issue 
of a request to reopen a previously denied claim.

When this issue was before the Board in May 2009, it was 
determined that additional development was needed for proper 
adjudication.  It was found that the required notice had not been 
provided and that the initial VCAA notice addressed the issue as 
an original service connection claim and not as a claim to 
reopen.  The RO was instructed to send the appellant a VCAA 
letter addressing the claim to reopen the issue of service 
connection for a psychiatric disability other than PTSD and that 
he be notified of the basis of the prior final denial and the 
legal requirements for reopening that claim.  

In July 2009, a VCAA letter was sent to the appellant.  The 
letter noted that the appellant was previously denied service 
connection for PTSD or other acquired psychiatric disorder and 
that he was notified of the decision in April 2005.  The RO 
related that the appeal period for that decision had expired and 
that the decision was final.  The RO then related that to reopen 
the claim, new and material evidence must be submitted.  The 
Board finds that the RO has sent the appellant inaccurate 
information.  In this regard, the Board notes that the April 2005 
rating decision is the rating decision currently on appeal and 
not the last final denial.  Rather, the June 1969 rating decision 
is the last final denial.  In the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter must 
also describe what evidence would be necessary to substantiate 
the element or elements required to establish the underlying 
claim that were found insufficient in the previous denial. See 
id.  The July 2009 notice is deficient in that it provided the 
appellant with incorrect information.  As such, a remand is 
warranted so that the appellant can receive proper VCAA notice.  

The Court has held that a remand by either the Court or the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, 
the RO is again requested to comply with the Board's remand 
directives, as stated below.

Accordingly, the case is REMANDED for the following action:

Send the appellant proper VCAA notice.  
The VCAA letter should address the claim 
to reopen the issue of service 
connection for a psychiatric disability 
other than PTSD; the appellant must be 
notified of the basis of the prior final 
denial in June 1969 and the legal 
requirements for reopening that claim.  
The AOJ must consider the nature of the 
prior denial and determine whether there 
are any new claims based upon different 
diagnoses.  A SSOC as appropriate should 
be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009.).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


